 624DECISIONSOF NATIONALLABOR RELATIONS BOARDSolitron Devices, Inc. (Filmohm Division)andLocal810, Steel,Metal,Alloys &Hardware Fabricators &Warehousemen,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Case 29-CA-1969May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn December 30, 1970, Trial Examiner John M.Dyer issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices and rec,pm-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that Respondent did not engage in certain otherunfair labor practices alleged in the complaint. There-after,Respondent filed exceptions to the Trial Ex-aminer's Decision together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,SolitronDevices, Inc. (Filmohm Division), Long Is-land City, New York, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it alleges viola-tions of the Act not found herein.'Even were we not to adopt the Trial Examiner's finding that Gomezinterrogated and threatened Arauz, our Order against unlawful interroga-tions and threats is fully warranted'As the record, the exceptions, and the brief adequately present theissues and positions of the parties, Respondent's request for oral argumentis deniedCHAIRMAN MILLER,dissenting in part:In reviewing the 8(a)(3) findings and recommenda-tions as to remedy, all growing out of employee Rubi'sdischarge, I have kept in mind that we ought to give ourTrial Examiner's credibility resolutions significant re-spect even though our reading of the record mightsuggest that we would have made different resolutions.The Examiner does hear the witnesses, and the subtle-ties and innuendos of the hearing room may, it is true,not be reflected in the cold type which we review.I therefore accept the Trial Examiner's findings withrespect to employer knowledge of Rubi's union activi-ties. I do so because I am willing to accept the Ex-aminer's crediting of Rubi's testimony to the effect thathis supervisor, Gomez, told him that the true reason forhis discharge was his union activity. I admit to somereservations on this score, since Gomez testified that hewas not even with Rubi at the time and place at whichthe incriminating statement was allegedly made, andGomez' testimony as to the route taken by Rubi inleaving the plant at the crucial point in time is at leastpartially corroborated, whereas Rubi's is not.There are other links in the chain of evidence wherethe record leaves me in some doubt, but in most theTrialExaminer's findings can be supported upon"credibility resolution" grounds and I am, therefore,according due respect to the judgment of the TrialExaminer in each such instance.The record, however, also clearly demonstrates thatthe work of the maintenance department was beingreduced at the instance of top management as a part ofRespondent's overall program of cost reduction pursu-ant to which some 21 employees had been terminatedbetween August 1, 1969, and April 1, 1970, and pursu-ant to which some 25 additional employees werereleased after April 1, 1970. The Trial Examiner, in myview, fails to consider the effect of these facts on theappropriate remedy herein. When Respondent chose toreduce its maintenance crew, Rubi was the least seniorman and there is nothing in the record to suggest thatanyone else would have been a more logical choice forlayoff or termination. Even if, therefore, Respondentmay have rejoiced in this coincidence, I do not under-stand how we can order Respondent to maintain alarger maintenance crew than it wants or needs.The Trial Examiner refuses to consider this evidencesignificant because he appears to doubt its veracity,pointing to the fact that the two remaining mainte-nance men continued to work 7 hours of overtime perweek and a part-time carpenter was employed for 25hours per week. But the fact remains that prior toRubi's termination there werethreemaintenance menworking 47 hours per week each. Can it be doubted butthat Respondent saved money by reducing the three totwo, even though the two continued to work the 47-hour schedule? As to the carpenter, there is precious190 NLRB No. 124 SOLITRON DEVICES, INClittle evidence that he performed any duties formerlyperformed by Rubi, and he has since been terminated.But it is clear in any case that the temporary employ-ment of a lower-rated part-time carpenter was certainlya lesser cost item than would have been involved in thecontinued full-time employment of Rubi.The Examiner also appears to be considerably in-fluenced by the fact that some of Rubi's duties wereshifted to others after his termination. But such shiftsin duties must inevitably occur whena small mainte-nance crew is reducedin size,since the work of sucha maintenance crew is not so specialized that there willbe specific surplus tasks, all of which would have beenassignedto one particular surplus employee.On this record, therefore, I am unable to concludethat we should order Rubi reinstated. I know of noauthority which we possess to order Respondent toincrease its maintenance crew beyond the size it deemseconomically feasible. Yet this would be the result ofadopting the Trial Examiner's recommendation here,since he merely orders Rubi reinstated and does notsuggest that he was discriminatorily selected and thatsome other employee should have been let go or oughtnow to be let go in order to restore the status quowhich, according to the Examiner, would have existedif Respondent had not been discriminatorily motivated.The most that can be said is that he was terminatedin the middle of a workweek rather than, as usualpractice would have indicated, at the close of a payperiod, thus suggesting that Respondent's motives mayhave caused it to terminate Rubi sooner and moreabruptly than would have otherwise been the case. Inthe absence of any finding (or credible evidence to sup-port a finding) however that he would, but for his unionactivity, have been permitted to remain in the depart-ment beyond the close of the week in which he wasterminated, I would limit backpay to the balance ofthat week.For the above reasons I would also further limit theremedial order to placing Rubi in a preferential hiringstatus, rather than to order him reinstated.Though I am in agreement with most of my col-leagues'8(a)(1) findings, I cannot agree that the record,as it stands, supports the Trial Examiner's finding thatGomez unlawfully interrogated employee Arauz. TheTrial Examiner coupled his factual finding with theincorrect observation that "Gomez was not asked todeny or explain his questioning of Arauz." The TrialExaminer completely overlooked Gomez' testimonythat he recalled no conversation with Arauz, and hisfurther specific denial that he ever asked any employeewhether he was a member of the Union. Since the TrialExaminer has ignored, and thus failed to resolve, theconflict in testimony, the record is deficient and, in myview, will not support this particular 8(a)(1) finding.TRIAL EXAMINER'S DECISION625STATEMENT OF THE CASEJOHN M. DYER, Trial Examiner: On April 6, 1970,' Local810, Steel,Metal, Alloys & Hardware Fabricators & Ware-housemen,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, hereincalled the Union or Charging Party, filed Case 29-CA-1969,allegingthat employee Dario Rubi was discharged by Soli-tronDevices, Inc. (Filmohn Division), herein called theCompany or Respondent, because Rubi had engaged in unionactivity and that the Company otherwise discouraged unionmembership by various threats of reprisals in violation ofSection 8(a)(1) and (3) of the Act.On May 27, the Union filed Case 29-CA-2013 againstRespondent alleging that it had violated Section 8(a)(1) and(2) of the Act bydominatingand assisting a committee of itsemployees known as the Sunshine Committee, herein calledthe Committee, which acted as a labor organization. TheRegional Director for Region 29 issued a consolidated com-plaint of these two cases on June 4, 1970,allegingthat Re-spondent had violated Section 8(a)(1), (2) and (3) of the Act.On June 15, Respondent filed its answer which denied it hadviolated the Act in any respect. Shortly after the hearingopened on September 28, the parties entered into a formalsettlementagreementconcerning the 8(a)(2) and supportive8(a)(1) allegationsin Case 29-CA-2013. That case was sev-ered from the proceeding and the formal settlement agree-ment forwarded to the Board for its approval. Thereafter thehearing continued through September 30 on the remaining8(a)(1) and (3) allegations in Case 29-CA-1969. All partieswere afforded full opportunity to appear, to examine andcross-examine witnesses, and to argue orally. General Coun-sel and Respondent have filed briefs which have been fullyconsidered.The principal question is whether Dario Rubi's dischargeor layoff was motivated in part by his involvement with theUnion and secondly whether Respondent, by its supervisor,Gomez, and its vice president and general manager, Latin,violated Section 8(a)(1) by their remakrs to employees. Gen-eral Counsel's case was based on Rubi's union activities, analleged statement by Gomez, the timing of the discharge, andRespondent's apparently inconsistent prior actions regardingRubi The 8(a)(1) violations are to some extent undenied withan attempt by Respondent to explain away the statements asresponses to questions or individual comments. Respondentdefends its termination of Rubi on the basis that the amountof maintenance workwas lesseningand it was cutting costs,and it laid off Rubi as the junior maintenance man at a timewhen it did not know of any union involvement on his part.Basedon my observation of the demeanor of the witnesses,the inherent plausibility or implausibility of the observationsand situations described by the witnesses, and the inconsis-tencies in testimony and contradictions, mainly in Respond-ent's testimony, I have concluded that most of Respondent'sdenials of Act violations are not to be credited. Stated reasonsfor these conclusions will be found below.On the entire record in this case including my evaluationof the reliability of the witnesses based on the factors men-tioned above, I make the following:'Most of the events herein took place during 1970 and unless specificallystated otherwise all dates refer to this year 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESS OF RESPONDENT AND THELABOR ORGANIZATION INVOLVEDOn December 17, 1969, General Manager Latin wrote toCompany President Friedman stating that in accordancewith the plan to reduce the plant payroll, he had achieved thegoal of $24,000 a week and bettered it by $600 a week. Latinstated he expected some additional minor cuts but since thepayroll was shaping up they weregoingto launch a majoreffort to boost sales.Rubi's lastpay raise was in January 1969 and in February1970, due to the reduced take-home pay because of the re-strictions on overtime, Rubi sought a job with another com-panyand wasinterviewed by Betty Goldstein of Movielab,Inc., on February 17, and was offered a job. According to hertestimony Rubi thereafter refused the job.After discussing the desirability of a union with some of theemployees, Rubi,in lateMarch, contacted the Union and ameeting was arranged with Union Representative Auld,Rubi, and four or five other employees. Rubisigned an au-thorization card and blank cards were given to the otherspresent for distribution. Rubi handed out over 30 union au-thorization cards to employees both inside and outside theplant on succeeding days until he was discharged. At thesametime, the Union had its representatives stationed infront of the plant on March 31 and April 1, giving authoriza-tion cards and literature to employees as they reported towork in themorning.Rubi's implant activities were duringlunch and breaktimes and on one occasion when Gomez wasin themaintenanceroom in a position where he could seewhat Rubi was doing.On April 1, employee Genevieve Lewis, whose sentimentswereantiunion, told Dario Rubi that on the previous day they(the Committee) had ameetingwith General Manager Latinand that Comptroller Basch thought she was responsible forbringing in the Union. She told Rubi she made it clear thatthis was not so since she didn't want credit for that. She toldRubi he was responsible for bringing in the Union and wouldbe responsible to everyone who got hurt, because Latin saidthat, as soon as President Friedman found out the Unionwanted to come in, they were going to move the factory toTiajuana,Mexico, and thatin lessthan 60 days everonewould be laid off and no one would have a job.Lydia Olmedo testified that she had discussed the feasibil-ity of bringing a union into the plant with Genevieve Lewiswho was opposed to it. She told Lewis the role that Rubi hadplayed in getting the Union started at Respondent's plant.Lewis testified that General Manager Latin had not statedthe purpose of themeetingwhen he asked her to get theSunshine Committee together for a 4 p.m. meeting on March31. Latin started themeetingby asking if they were awarethat the Union was trying to get into the plant and they saidthey were. Lewis' testimony was a bit inconsistent but, ac-cepting the version most favorable to Respondent, Latin saidthat, if the Union came into the plant, the Union wouldprobably reevaluate the overtime, because they had an exces-sive amount of overtime, and the vacation system, which wasa good one, and that the Union might effect changes in thoseareas.Lewis testified during cross-examinationthat Latin didnot say the Company would change theseplansif the em-ployees brought in the Union. Either Lewis or employee Con-klin said that, from reading about President Friedman, Fried-man appeared to be the type of person who would move theplant to another facility if the Unioncamein.Latin said thatcould be possible but did not say he knew how Friedman feltabout it. Toward the end of themeetingLatin asked themembers of the Sunshine Committee to get other employeesfrom the various departments to represent those departmentsfor a meeting to be held the following day. On April 1 anothermeeting was held by Latin around 2 p.m.Respondent is a New York corporation with places ofbusiness in New York, Florida, New Jersey, and California,including a plant called the Long Island City Plant, hereincalled the plant, located in New York, which is the only plantinvolved in this proceeding. During the past year in thecourse of its business operations Respondent sold andshipped from its plant in interstate commerce productsvalued in excess of $50,000 which were sent directly to vari-ous States of the United States.Respondent admits and I find that Respondent is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.I find on the basis of testimony elicited during this hearingthat the Union herein is a labor organization within themeaning of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsDario Rubi was the maintenance man and apparently aminor supervisor for Cheeseborough-Ponds at the plant forsome 13 years before Cheeseborough-Ponds vacated thepremises.While so employed Rubi maintained the physicalplant and machinery. Filmohm Corporation took over thebuilding in January 1967 and moved in in April 1967, andRubi was continued as a maintenance man. Michael Bruno,who had maintained Filmohm's machines when it waslocated in New York City, moved with them to the plant. Atits previous location Filmohm was a tenant and did not main-tain the building, so Bruno had not performed such work forFilmohm In 1968 Solitron acquired Filmohm's assets andestablished it as a division. Solitron, in November 1968, beganmaking preparations to move other divisions into the plantand physical alterations to the plant continued from then into1970. In 1969 other divisions were moved to the plant andsuch moves continued through May or June 1970. The prepa-rations for such moves involved building partitions, movingmachinery in the plant and into the plant, and, as a conse-quence of the demands, the men in the maintenance depart-ment worked large amounts of overtime. The records forRubi show that his overtime peaked in July 1969 when heworked 36 hours of overtime in 1 week, and that the overtimegenerally stayed in double figures until November 1969.In October 1969 Robert Latin became the general managerof the plant. A program to reduce the amount of weekly wagecost adopted in August 1969 had not progressed very farwhen Latin took over. Latin further implemented the pro-gram and set standards for reduction of overtime pay, amongother cost reducing measures. In a memorandum to all de-partment heads, dated October 30, 1969, Latin restricted theworkweeks for Dario Rubi and Michael Bruno to 48 hourseach and stated, concerning the plant maintenance and build-ing maintenance departments that "no overtime is authorizedfor the remaining personnel in each of these two depart-ments." The following week Latin further restricted the over-time in the two departments by cutting the workweek forRubi and Bruno to 47 hours each and establishing maximumsfor other employees in those two departments. During thatperiod the two departments were under the supervision ofMr. Pinkus. Pinkus left the Company apparently in Januaryand sometime later Louis Gomez was made the maintenancesupervisor. SOLITRON DEVICES, INC.627On April 1, Rosemary Joyce told Lydia Olmedo that Latinwanted to meet with a representative from each departmentand asked her to represent her department. Joyce did not tellOlmedo the purpose of themeeting, soat lunchtime Olmedoasked what it was about and Joyce said it concerned theUnion and she was against the Union and could do all in herpower to knock it down Olmedo testified that at the April1meeting Latin said he was aware there was a union aroundthe place and it was against the law for him to discourageworkers from joining the Union but that he wanted to tellthem the bad things about a union. He said that all that theunion was concerned about was collecting money from peo-ple and living like kings, that Mr. Friedman, the president ofSolitron was in Europe, and that he didn't know what Freed-man's reaction would be when he found out about the Unionbut that Friedman could move the plant out of the Stateovernight if he wanted to. Latin asked the group to go backand speak to the employees and explain the bad things aboutunions and also the good things.Lewis testified that at the April 1 meeting Latin said thatif the Union got in the Company could move to Florida wherethey had another facility and that there could be a reevalua-tion of vacation and a cut in overtime. Lewis confirmed 01-medo's testimony that Olmedo said she thought the Unionwas trying to get in because a number of the employees wereunderpaid and felt they needed a union to bring up theirwages. A minimum company wage with set standards wassuggested. Latin said he would consider this and see whatcould be done about the low paid employees. There wastestimony that at a number of the previous committee meet-ings the topic of low and differing wage rates for new em-ployees was discussed and that members of the Committeehad previously recommended a company minimum wage sys-tem to replace what was felt to be an inequitable system.Nothing had happened to such suggestions.Rosemary Joyce testified that she saw the Union giving outauthorization cards in the latter part of March and knew thatRubi was active for the Union since Rubi had discussed thebenefits of unionization with her. She testified that in theplant she heard from employees the names of employees whowere thought to have started the Union and that Rubi wasmentioned to her a number of times as being responsible forthe Union. She confirmed Lewis' testimony that all those attheMarch 31 committee meeting said they were aware theUnion was trying to get in, in response to Latin's question.Rubi had been informed on April 1 that General ManagerLatin wished to see him in the office and, immediately follow-ing the meeting, Rubi was summoned to the office. Latin toldRubi, in the presence of Supervisor Gomez, that the businesswas not doing too well, that Rubi didn't feel too happy there,and that the Company lays people off and sometimes recallsthem and at present they didn't need Rubi's services. Rubileft the office and went downstaris to the maintenance depart-ment to get some personal papers from his desk. Rubi testifiedthat Gomez went with him to the maintenance room and afew remarks were made along the way, and while in themaintenance room Gomez said, "You know what the realreason he let you go or the real reason to fire you, somethinglike that," and that he asked "why." Gomez said, "Well, Bobfind out you are responsible to bring the Union in." Gomezthen walked Rubi to the plant door. Rubi testified that he wasvery upset and hurt at being fired after working at this build-ing for some 17 years and was very concerned as to the healthand welfare of his family without a job. There is a conflictbetween the testimony of Rubi and Gomez with Gomez say-ing he did not walk with Rubi to the maintenance room, wasnot in the maintenance room with Rubi,and did not makethe quoted statement to Rubi. This conflict will be resolved,infra.Two days after Rubi's discharge, employee Lydia Olmedowas called for a private conversation with General ManagerLatin.Latin said the first thing he wanted to explain was thatRubi was not fired because of the Union. She told Latin thathe dind't have to explain this to her. He said that he hadknown her for a long time and felt he owed her an explana-tion.He said he fired Rubi because he had been thinkingabout doing it for 6 months, that they could not afford to havetwo senior maintenance men, and that Rubi did not want toteach the others underneath him what he knew.Latin thenasked how she felt about the Union and she answered that theUnion offered the employees better benefits than they had andshe felt it was a good thing for them. He again asked how shefelt about the Union. She testified,Of course I wasn't going to admit to my boss that I wasone of the people who went to see the union. So I toldhim that actually I didn't know whether I would beaccepted in the union or not because I was listed as asupervisor.I told him that if I had to vote I would make mydecision later.This discussion on April 3 lasted for several hours and wasinterrupted for lunch.Latin testified that he had a private conversation withLydia Olmedo around the time she got married and that theydiscussed the lower paid employees. Latin testified, "I thinkI asked her some things about the union or possibly whoamong our employees might be favoring it.She seemed notinclined to respond and I didn't pursue it any more."Lydia Olmedo also testified that 3 or 4 weeks prior to theApril 1 discussion, in which she suggested to Latin that raisesbe granted to the low paid employees and a company mini-mum wage be established,she had made the same suggestionto her supervisor, Mr. Sprow, who thereafter told her that hehad referred the suggestion to Latin who said that there wasno money for raises and that they would have to see whatcould be done the following July.Two or three days after Rubi was discharged, SupervisorLouis Gomez asked employee William Arauz if he had signeda unioncard and he told Gomez that he had. Gomez thentold him to be careful because he could get in trouble becausethe Company could move to other places. Gomez was notasked to deny or explain his questioning of Arauz.A subsequent meeting of the Committee was held and onApril 7 a memorandum notice, signed by the Committee andapproved by Latin,was posted to all employees announcingthe establishment of a minimum starting wage of $70 perweek and other wage changes for the lower paid employees,which were effective as of April 4. It was stipulated by theparties that this notice was posted and these rates put intoeffect.B.Other Circumstances of Rubi's DischargeAs noted above, Rubi sought and received an offer of em-ployment in February. After deciding to take the job offer, hetestified he talked to Comptroller Basch who previously exer-cised supervision over themaintenancedepartments. Rubitold Basch he had a job with Movielab, Inc., and was givinga week's notice to Respondent. He said he had heard rumorsthat overtime was to be cut further, that the Company mightmove, and that he had decided to accept Movielab's offer.Basch told Rubi to stay with Respondent, that he had a futurethere, that he would get him 2 hours more overtime per weekand a raise in a monthto 6 weeks, that the Company hadenough for everybody and he would personally take care ofRubi. Rubi's records reflect that for the week of February 28 628DECISIONSOF NATIONALLABOR RELATIONS BOARDand March 7 Rubi's overtime was 9 and 9-1/2 hours or a2-hour increase over the previous several weeks.Basch denied having such a conversation with Rubi, bot-toming his denial on the fact that he was no longer in chargeof the maintenance department. Basch stated that in January1969 Rubi had asked for a raise mentioning that he waslooking for another job and that Rubi had receiveda raise atthat time.Rubi's union activities occurred in the last week of March.Rubi asked maintenance man Frank Bruno to sign an author-ization card and Bruno said he would like to think it over.From the testimony of Rubi, Bruno, and Gomez, it is clearthat Supervisor Gomez had ample opportunities to observeRubi's distribution of union authorization cards, both froma physical and time standpoint. Gomez testified that he didnot know of any union activity whatsoever until the day afterRubi was terminated and said his information came fromscuttlebutt. In partial contradiction of this statement, Gomezadmitted that employee Hildalgo could have spoken to himconcerning the Union on April 1. Gomez was sure that theHildalgo conversation could not have occurred on March 30,because he did not know about the Union on that date. Fi-nally Gomez said he really didn't know when he first foundout about the Union.The scuttlebutt to which Gomez referswas runningthrough the plant on March 31 and April 1, as the conversa-tions of Olmedo and Lewis demonstrate. Further it is incon-ceivable that a plant supervisor would not have known of theunion activity which clearly was known to the rest of manage-ment, particularly with the open distribution of union author-ization cards and literature in front of the plant by unionagents.It is clear to me that Gomez' denial of any knowledge ofunion activities was prompted as an overreacting defense tothe statement attributed to him by Rubi as to why Rubi wasfired. Gomez did not want Respondent to think him disloyalso his defense is no knowledge, which would have kept himfrom making such a remark. Another incident further con-vinces me that Gomez made the remark about the cause ofdischarge to Rubi.Respondent argues that Rubi is not worthy of belief be-cause he testified that Gomez accompanied him back to themaintenance room, describing the particular route he took,whereas Gomez testified that he followed that route and didnot accompany or see Rubi General Counsel's witness 01-medo said that Rubi came by her work station on his way tothe maintenance section and told her he had been fired. Thistestimony would indicate that Rubi did not use the route hedescribed. Rubi testified that being fired shook him up consid-erably and he did not know whether he said anything toanybody in the plant or not, but that he was sure that whilein the maintenance room picking up his personal papersGomez told him he had been fired because Latin found outhe was responsible for bringing the Union in the plant.Gomez testified that, not finding Rubi after looking for himin the maintenance room and at other locations, he stationedhimself in the machine shop where he could spot Rubi in anyof several directions. Gomez was shown an affidavit which hemade while the Regional Office was investigating the case. Inthe affidavit Gomez said that he did see Rubi in the mainte-nance shop. Asked to explain this inconsistency, Gomezstated,"When I say I saw Dario Rubi in the maintenanceshop,I could be standing where I say I was standing in themachine shop area and see Dano in the maintenance area."This attempt to explain by a supposition as to what couldhave happened is in direct conflict to Gomez' flat statementin his affidavit that he saw Rubi in the maintenance shopGomez was pressed on the point and stated later that he didsee Rubi in the maintenance shop. Goemez also stated thathe never said a word to Rubi as he saw him to the plant door,not even as much as to say goodbye. I do not credit Gomez'denials of his statement to Rubi and conclude and find thatGomez told Rubi, while they were in the maintenance shopshortly after Latin had discharged Rubi, the reason for thedischarge was that Latin had found out that Rubi brought theUnion into the plant.Concerning the discharge, Latin testified that in latter 1969it became obvious to him that the alteration work which wasbeing done to house the other divisions Solitron was bringinginto the plant was coming to a close and would cease in early1970. In August 1969 he had a meeting with Mr. Friedmanin which it was concluded that the payroll cost was too largein relation to the trend of business prospects and should bereduced and a plan was then adopted. This plan was initiatedwhile Latin was the marketing vice president for the Com-pany and was not really implemented until October 1969when Latin was made general manager of the plant. Latinmade cuts both by reducing overtime and laying off em-ployees and by early December 1969 had reduced the payrollfigures below his target of $24,000 a week.Following his initial determination that the maintenancestaff would have to be reduced, Latin testified that in middleto late February he made a specific decision along those linesand had a meeting with Basch and Gomez in which he saidthat theyhad been"stumbling along"with a two-manmaintenance group for quite a while and he didn't see thecontinuing need for it and wanted it reduced to one. Hetestified that it was decided that Rubi,the junior man insenioritywith the Company, should go and Basch andGomez were given a couple of weeks to phase the job out andterminate Rubi.Latin testified that after receiving a weeklycomputerized payroll report on Wednesday, April 1, he de-termined that Rubi was still on the payroll and, "I believe Ilost patience with the situation and I was a little chagrined,I think,at the fact he was not terminated a few weeks back."Latin said he had his secretary send Gomez to the office firstand he told Gomez what he was going to do and why. Rubiwas then sent in and Latin terminated him. Latin testifiedthat he does not usually fire people but did so at this timebecause he had lost patience with the other men for nothaving fired Rubi before that time. Latin maintained that hedid not know that Rubi was participating in the attempt toorganize the plant until the day after Rubi was terminated.Latin was evasive in his testimony concerning the SunshineCommittee and the meeting he had with the Committee onMarch 31 and the meeting of April 1. He professed not toknow how the meeting of March 31 was initiated,stating thathe thought he was asked to attend the meeting. In discussingthe March 31 and April 1 meetings he referred to his vaguerecollection,and that he thought the members might haveasked him this, or might have asked him that,and what hemight have answered. During the March 31 meeting, accord-ing to Latin, employee Hardy Conklin said that if he knewBen Friedman,Friedman was going to shut the plant down.Latin said he answered that he had no way of knowing whatFriedman would do. In regard to the second meeting, Latinsaid that the questions largely were the same and that he gavethe same answers.Asked if hequestioned those present as towhat they thought of the Union of if they supported it, hereplied"I can't distinctly remember that."In regard to a conversation with Lydia Olmedo, he statedagain that he had a vague recollection of asking her some-thing about her union interest but said that she was reluctantto discuss it and he dropped the subject. Asked why he per-sonally discharged Rubi he said"I evidently had some reasonfor wanting to do it myself that day and that's-I did it." SOLITRON DEVICES, INC.629Asked on cross-examination whether he asked the employeesat one of the meetings if they supported the Union, he wasshown his affidavit and after reading a section stated, "I thinkthe intent of this as best I recall was a general question Imight have raised about who around the plant favors theUnion. When there was no real answer or reluctance to an-swer, we just sought of dropped it." In contrast to his state-ment, the affidavit stated "In one instance I asked who wasin favor of the Union." Asked if he made such a statement,Latin said that if it was in the affidavit he must have said it.Comptroller Basch testified that he first heard in late Feb-ruary or early March that a maintenance man was to be laidoff. He testified that he was not familiar with the work re-quirements of the maintenance department and did not par-ticipate in a decision to lay off Rubi. Basch said he did notrecall if Latin indicated which maintenance man was to belaid off and that he first learned Rubi was to be laid off on theday Rubi was terminated. Basch then said he wanted to cor-rect himself, that he remembered that in late February orearlyMarch Latin said Rubi was to be laid off as the juniorman.Basch's testimony that he was not familiar with the workrequirements of the maintenance departments seems a bitpeculiar since, until at least late 1969, those departmentsreported to him.Concerning Rubi's discharge, Gomez testified that Latintalked to him before April 1 about cutting down personnel inthe maintenance department. Gomez testified "Oh I don'trecall when it was, it was just prior to April 1." ThereafterGomez dropped the word "just" and said he couldn't say thatitwas in March. He testified that he and Latin discussed themaintenance department and the possible laying off of Rubion a seniority basis but said that Latin said nothing aboutwhen or if such a layoff should be made. Gomez repeated histestimony that Latin did not say that Rubi should be laid off,nor that Rubi should be laid off on a seniority basis.In describing the work of the maintenance shop, Gomezsaid that he, together with Rubi, did the plant maintenanceand had as assistants, mainly for janitorial purposes, portersWright, Gibbons, and Cook, and some others who came andleft during the time that he was the maintenance shop super-visor.He stated that the work breakdown prior to Rubi'sdischarge consisted of Bruno handling the electrical work andthings associated with the plant machinery while he and Rubihandled the balance of the maintenance work, including thebuildingmaintenance and building of new partitions, etc.Gomez testified that following Rubi's termination he andBruno performed some of the work tarts that Rubi had previ-ously performed, but that the plant work of alterations andspace adjustments, which Rubi had done, had been com-pleted and to that extent the work had lessened. In regard tocertificates which Rubi had from the New York fire depart-ment enabling him to work on oxy-acetylene work and tohandle air compressors, Gomez deprecated the importance ofthem saying that Rubi claimed to have such certificates fromthe fire department but that he didn't know whether Ruhr hadthem or not, that he had never seen them. Gomez then saidhe had certificates for oxy-acetylene and air compressorwork. During cross-examination Gomez admitted that hedidn't get such certificates from the New York fire depart-ment until several months after Rubi had been discharged,and that Bruno was in the process of getting such certificatesso that both of them would have certificates and be availablefor such work. Gomez said that very little work was done inregard to oxy-acetylene and deprecated the amount of workneeded to be done on the air compressors.Gomez was also asked how many deliveries Bruno hadbeen making for the Company (principally to the airport)prior to Rubi's discharge. Although Bruno was supposed toreport to Gomez each time he left the plant, Gomez said hehad no recollection whatsoever of how many times a weekBruno would make such deliveries. When pushed on thismatter he stated that Bruno might have made five deliveriesa week. This was during a period when the Company hadmore employees and was presumably producing more pro-ducts than at the time of the heanng. However, despite this,Gomez testified that employee Cook was then making thedeliveries from the plant to the airport and that in the previ-ous week Cook had left the plant approximately 15 times tomake such deliveries.Rubi testified that he blew the boilers and took care ofcleaning and repairing them to the extent that at one time hechanged one of the boilers from a high compression to a lowcompression system. Gomez testified that he did not know ifRubi repaired boilers or who in fact blew the boilers. Incontradiction of this testimony, employee Michael Bruno,who is still employed at the Company, stated that when hewas there Rubi had cleaned the tubes to get the soot out ofthe boilers, changed the water, added chemicals to treat theboiler water, and that Gomez performed that work now.Gomez testified that prior to taking over as the mainte-nance department supervisor he had formerly been head ofthemachine shop and after that had worked for DoctorWantaugh in the machine shop building models and makingtools on special projects, and that after he became mainte-nance shop supervisor he still spent some time in the machineshop working. He testified that as a total he worked with hishands throughout the plant about 30 to 50 percent of his time.Bruno testified that prior to Rubi's discharge, Gomez workedin the machine shop with Machine Shop Supervisor Dom-browski approximately 20 hours per week or about 50 percentof Gomez' time. According to Bruno, Rubi at that time wasresponsible for the boilers and blew them and he and Rubitook care of the plumbing and the air-conditioning, in addi-tion to Rubi's other jobs in the plant, and that they assistedeach other as the necessity arose and time allowed in themaintenance work throughout the building.One of the factors that must be considered in the termina-tion is that, although Latin states that the work in the mainte-nance department was lessening, Bruno and Rubi were work-ing a restricted overtime of 7 hours a week at the time Rubiwas discharged in midweek This overtime continued there-after, although Respondent stated that at the time of theheanng no one was working overtime.C. AnalysisWe have overt union activity by Rubi in passing out unionauthorization cards and soliciting on behalf of the Unioninside and outside the plant. Within a day of the beginningof such activities, management was aware of union activities,and called a meeting of the Sunshine Commitee to discuss thefact of the Union's attempting to get into the plant. This wasfollowed by a second meeting of a larger group of plantemployees with long discussions concerning what broughtthe Union to the plant and suggestions by at least one em-ployee for management to pay the employees more money.Rubi, at the time, was the highest paid maintenance employeeand he and the other maintenance men were working and hadworked overtime very week. Management was aware ofRubi's union activities and I have found that SupervisorGomez told Rubi shortly after his discharge that the truereason for his discharge was that General Manager Latinfound out that Rubi was responsible for bringing the Unioninto the plant. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent defended its midweek discharge of Rubi byLatin's statement that he had planned to discharge Rubi amonth and a half or so prior to his actual discharge and hadjust discovered, apparently on the same day of the discharge,that Rubi was still on the payroll, Latin's alleged orders toBasch and Gomez not having been carved out. This tes-timony is not convincing in the light of the contradictions ofit by Gomez and Basch. Further, Latin's reference to Rubi'snot being happy at the Company could only have referred tohis union activities or to his seeking a job with another em-ployer. Latin denied knowing about both but did not offer anyother event as making Rubi unhappy. Indeed, Latin camecloser to it when he said during cross-examination that evi-dently he had some reason for wanting to fire Rubi that day,in the middle of a workweek. A phaseout would not havecaused so precipitate a discharge with no warning, so that theemployee could make other plans. It seems evident thatRubi's activity was that reason.Basch's testimony was self-contradictory in that he said hedid not know Rubi was to be laid off until the day he wasterminated, and then correcting himself to say that Rubi wasto be laid off on a seniority basis. Although Supervisor Gomezagrees with this latter statement as a prospect for some futuretime, Gomez reiterated that there was no order from Latinto lay off Rubi at any time, much less within a 2-week periodof the conversation. Indeed, Gomez' impression was that thediscussion concerning such a layoff took place just beforeApril 1. Basch did not confirm Latin's statement concerninga 2-week phaseout of Rubi.Taken together and with Latin's other vague statements, Ido not credit Respondent that there was a longstanding planto lay off Rubi. Basch's statements to Rubi concerning hisfuture with the Company and the other promises of a payraise and increased overtime would negate any idea that Re-spondent wanted to reduce the maintenance department byterminating Rubi.Respondent's position that the work of the maintenancedepartment had lessened is not completely born out since thetwo principal maintenance men were still working a mini-mum of 7 hours overtime each week and a spare time carpen-ter was employed for 25 hours per week. Certainly a part-time employee could have been more easily spared thansomeone with 17 years of experience in the same building.Rubi's job was not eliminated, but rather a shifting ofduties occurred. The deliveries which Bruno used to make tothe airport were shifted to another maintenance employee,Cook. In this way Bruno could assume a portion of Rubi'swork. Similarly Gomez stopped working 20 or so hours perweek in the machine shop and now works there only occa-sionally. Gomez, though professing not to know about Rubi'sduties with the boilers, now performs such duties, accordingto Bruno, as well as other parts of the job Rubi performed.In summary, the General Counsel establisheda prima faciecase based on Rubi's union activity, Respondent's knowledgeof the activity and animus toward the Union, and the reactionof firing Rubi shortly after learning of his activity. Respond-ent's defense is self-contradictory and not credible.I therefore conclude and find that Respondent terminatedDario Rubi's employment in violation of Section 8(a)(3) and(1) of the Act.Iconclude and find that Respondent violated Section8(a)(1) of the Act by Supervisor Gomez' questioning of em-ployee William Arauz as to whether he had signed a unionauthorization card and his warning to Arauz to be carefulsince he could get into trouble because the Company couldmove the plant.Iconclude and find that Respondent violated Section8(a)(1) of the Act by General Manager Latin's admitted inter-rogation of Olmedo and others of their union desires.Iconclude and find that Respondent violated Section8(a)(1) of the Act by General Manager Latin's threateningstatement to employees on April 1 that Latin did not knowwhat Company President Friedman's reaction would bewhen he found out about the Union, but that Friedman couldmove the plant out of State overnight if he wanted to. Itappears from the testimony that General Manager Latin mayor may not have agreed with such a statement when it wasmade by an employee on March 31 at the committee meeting.However, the statement on April 1 appears to have beenmade by Latin, and, even if it was not, his acquiescence insuch a situation could only envisage making such a threatplain to the employees present. The statements about over-time and vacation are contradictory and I can not find thatthreats were made to reduce these items if the employeeschose the Union to represent them.I also conclude and find that Respondent violated Section8(a)(1) by its April 7 announcement of April 4 wage in-creases. The announcement and granting of such increasesviolate the Act where as here Respondent had earlier statedthat no such increases were fiscally possible until July, andRespondent's action was a response to its March 31 and April1meetings where it sought to learn why the Union wasorganizing the plant. Respondent's reaction of granting be-nefits was an obvious attempt to counter the Union's organi-zational campaign and the announcement contained a prom-ise of other future wage adjustments.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II, above,and therein found to constitute unfair labor practices in viola-tion of Section 8(a)(1) of the Act, occurring in connectionwith Respondent's business operations described in section I,above, have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV THE REMEDYI have found that Respondent discriminatorily terminatedDario Rubi on April 1, 1970, because of his union sympa-thies, activities, and desires. I recommend that Respondentoffer him immediate and full reinstatement to his formerposition as the maintenance man in the building maintenancedepartment, since I have found that the work in such depart-ment continues to exist and the job has not been eliminated.If hereafter that position is eliminated due to further Re-spondent reductions in its operations then Respondent is tooffer Rubi a substantially equivalent position without preju-dice to his seniority and all other rights and privileges. Re-spondent shall make him whole for any loss of pay he mayhave suffered by reason of Respondent's discriminationagainst him by payment to him of a sum equal to that whichhe would have receivedas wagesfrom the date of his dis-charge or layoff, April 1, 1970, until the date Respondentreinstates him, less any net interim earnings. Backpay is to becomputed on a quarterly basis in the manner established bythe Board inF W. Woolworth Compnay,90 NLRB 289, withinterest at the rate of 6 percent per annum to be computedin themannerset forth inIsis Plumbing & Heating Co.,138NLRB 761. I further recommend that Respondent makeavailable to the Board, upon request, payroll and otherrecords in order to facilitate checking the amounts of backpaydue and the rights of Dario Rubi. SOLITRON DEVICES, INCRespondent also interrogated its employees concerningtheir union activities and sentiments, threatened closure ortransfer of the plant, and granted wage increases to certain ofits employeesin anattempt to undermine the employees'union sentiments and stifle their organizational activities. Itherefore recommend that Respondent be ordered to ceaseand desist from violating the Act in the same or similarmanner asthe violations found herein.On the basis of the foregoing findings and the entire record,Imake the following-CONCLUSIONS OF LAW1.SolitronDevices, Inc. (Filmohm Division),isan em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discriminatorily terminating Dario Rubi on April 1,1970, and not thereafter having reinstated him to his positionbecause of his union sympathies, activities, and desires, Re-spondent has engaged in, and is engaging in, unfair laborpractices affecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Act.4.Respondent has engaged in, and is engaging in, unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the Act by interro-gating employees concerning their union sympathies, activi-ties, and desires, threatening ecmployees that the plant wouldbe closed or transferred because of their union activities, andgrantingwage increases to certain employees to stifle theirorganizational activities and undermine their union senti-ments.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER'Respondent Solitron Devices,Inc. (Filmohm Division), itsofficers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or laying off and refusing to reinstate anemployee in order to discourage him, and other employees,from being or becoming union members.(b) Interrogating employees concerning their union sympa-thies, activities,and desires.(c) Threatening employees that the plant would be closedor transferred to another location because of the employees'union activities, sympathies,and desires.(d) Granting wage increases to certain employees in orderto stifle their organizational activities and to undermine theirsympathy with,or desire for, a union as their collective-bargaining representative.(e) In the same or similar manner interfering with,restrain-ing, or coercing its employees in the exercise of their rightsto self-organization,to form labor organizations,to join orassistLocal810, Steel,Metal,Alloys& Hardware Fabrica-tors&Warehousemen,International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers of America, tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the pur-'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes631pose of collective bargaining or other mutual aid or protec-tion.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act.(a) Offer to Dario Rubi reinstatement in accordance withthe recommendations set forth in the section of this Decisionentitled "The Remedy."(b)Make Dario Rubi whole for any loss of pay he may havesuffered by reason of Respondent's discrimination againsthim in accordance with the recommendations set forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due and the other rights andprivileges accorded to Dario Rubi as set forth in the sectionof this Decision entitled "The Remedy "(d) Notify the above-named employee if presently servingin the Armed Forces of the United States of his right to fullreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(e) Post at its Long Island City, New York, plant copies ofthe attached notice marked "Appendix."' Copies of said no-tice, on forms provided by the Regional Director for Region29, after being duly signed by Respondent's representatives,shall be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 29, in wnting,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.''In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "'In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director,inwriting,within 20 days from the date of the Board's Order, what steps Respondenthas takento comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which the Company, the Union, and theGeneral Counsel of the National Labor Relations Board par-ticipated and offered evidence, the National Labor RelationsBoard has found that we violated the law and has ordered usto post this notice and we intend to carry out the Order ofthe Board and abide by the following.WE WILL NOT ask our employees about their unionsympathies, activities, or desires.WE WILL NOT threaten our employees that the plantmight be closed or transferred because of their unionsympathies, activities, or desires. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTgrant pay raisesfor thepurpose of dis-couraging employees'unionactivity.WE WILL offerDario Rubi his former job with all hisrights andany backpaydue him.WE WILL notifyDario Rubi if presently serving in theArmed Forces of the UnitedStates of his right to fullreinstatement upon application in accordancewith theDatedBySelective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge fromthe Armed Forces.WE WILL NOTdischarge,lay off,or refuse to hire orrehire any employee in order totry todiscourage ouremployees from being or becoming members of Local810, Steel,Metal,Alloys &Hardware Fabricators &Warehousemen,International Brotherhood of Team-sters,Chauffeurs,Warehousemen& Helpers ofAmerica.All our employeesare free to become or remain unionmembers.(Representative)(Title)SOLITRON DEVICES,INC. (FILMOHMDIVISIONS)(Employer)Thisis an official notice and must not be defaced by any-one.Thisnotice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered,defaced, orcovered byany other material.Any questionsconcerning this notice or compliance withits provisions may be directed to the Board'sOffice, 16 CourtStreet,Fourth Floor,Brooklyn,New York 11201,Telephone212-569-3535.